DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendments and arguments, filed 8/24/2022, have overcome the outstanding rejections over the prior art due to incorporating allowable subject matter into the independent claims.  All rejections have been withdrawn. 
Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
Bremer is the nearest prior art. The prior art fails to disclose or suggest a simulated cigarette or smoking article comprising a cavity and wick disposed therein as claimed, said wick having radial and longitudinal clearance with respect to said cavity for allowing said wick to freely slide along a longitudinal direction of said cavity as claimed in Claim 1. The prior art also fails to disclose or suggest a simulated cigarette or smoking article comprising a cavity and body disposed therein as claimed, said body having radial clearance and longitudinal clearance with respect to said cavity for allowing said body to freely slide along a longitudinal direction of said cavity, and a removable cover closing said cavity as claimed in Claims 3 and  6. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS R CORDRAY whose telephone number is (571)272-8244. The examiner can normally be reached Monday-Friday 8 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DENNIS R CORDRAY/Primary Examiner, Art Unit 1748